ICJ_144_ObligationProsecuteExtradite_BEL_SEN_2012-07-20_JUD_01_ME_09_FR.txt.                      605 	




                             OPINION DISSIDENTE DE M. LE JUGE AD HOC SUR



                        La décision repose sur une logique d’avis consultatif plus que de règlement d’un
                     différend — Compétence de la Cour — Objet et date critique du différend
                     insuffisamment précisés par la Cour ; doutes sur la mise en œuvre effective de la
                     condition préalable d’impossibilité d’organisation d’un arbitrage ; refus infondé de
                     la Cour d’examiner le différend relatif à des règles coutumières — Recevabilité de
                     la requête de la Belgique — Non-pertinence de la compétence pénale passive de la
                     Belgique : la Cour aurait dû se prononcer sur ce point ; inexistence d’une obligation
                     erga omnes partes pouvant fonder la recevabilité de la requête de la Belgique ;
                     irrecevabilité de ladite requête — Fond — Manquement du Sénégal à l’article 6,
                     paragraphe 2, de la convention contre la torture ; extinction du différend relatif à
                     l’article 5 de la convention ; absence de manquement du Sénégal à l’article 7,
                     paragraphe 1 ; obligation permanente du Sénégal de saisir ses autorités compétentes
                     pour l’exercice de l’action pénale ; absence de droit de la Belgique d’obtenir du
                     Sénégal l’extradition sur la base de la convention : silence du dispositif sur ce point
                     regrettable.

                        1. A mon grand regret, je n’ai pu approuver plusieurs éléments du dis-
                     positif de l’arrêt et des points fondamentaux de sa motivation. Je joins
                     donc à la décision de la Cour dans la présente affaire une opinion dissi-
                     dente.
                        2. L’esprit général de cette opinion repose sur une interrogation rela-
                     tive à la manière dont la Cour a conçu sa mission, qui est de régler un
                     différend juridique entre Etats conformément au droit international. Je
                     me demande si elle n’a pas plutôt entrepris de répondre à une demande
                     d’avis consultatif sur la nature et l’autorité de la convention contre la
                     torture en elle-même, et non d’examiner de façon égale et équilibrée les
                     positions et comportements des Parties.
                        3. Sans doute, à l’inverse, certains avis ne sont pas éloignés du règle-
                     ment indirect d’un contentieux inavoué ou implicite, et la mission consul-
                     tative comme la mission contentieuse relèvent toutes deux de la mission
                     judiciaire de la Cour. Il n’en demeure pas moins que le règlement judi-
                     ciaire n’est qu’un substitut du règlement diplomatique, et qu’à mon sens
                     il doit apporter une réponse complète, équilibrée et précise à l’ensemble
                     des arguments et demandes des parties. Ceci d’autant plus que la compé-
                     tence de la Cour est facultative, et que les parties doivent être convaincues
                     qu’elles ont bien été entendues et prises en considération.
                        4. Dans la présente affaire, j’ai le sentiment que la Cour est allée au
                     plus pressé et que, dès lors qu’une majorité était constituée sur la solution
                     retenue, la motivation était de moindre importance — sauf pour affirmer
                     quelques principes relatifs à la convention contre la torture, principes
                     dont l’interprétation par la Cour me semble aussi hâtive que manquant de
                     bases juridiques. Elle semble s’être attribué une mission de dire le droit,

                     187




6 CIJ1033.indb 370                                                                                             28/11/13 12:50

                     606 	 obligation de poursuivre ou d’extrader (op. diss. sur)

                     voire de faire le droit de façon abstraite et générale, avec le souci de se
                     placer en autorité privilégiée au cœur du système juridique international.
                     Un exemple en est fourni avec la mention du jus cogens dans la motiva-
                     tion, mention parfaitement superfétatoire, qui n’apporte rien à la solution
                     du différend, comme on le verra. Cet obiter dictum a pour but de saluer
                     une notion contestée, au contenu toujours incertain, et de lui apporter un
                     soutien judiciaire. Le différend est ainsi utilisé à d’autres fins, comme
                     pierre d’attente en attendant d’autres développements qui lui seront exté-
                     rieurs.
                        5. Cette observation générale peut être démultipliée sur trois plans : la
                     compétence de la Cour, la recevabilité de la requête de la Belgique, qui est
                     à mon sens au cœur du différend, enfin le fond de l’affaire.


                                             I. Compétence de la Cour

                        6. Le Sénégal n’a pas soulevé d’exceptions préliminaires, de sorte que
                     les questions liées à la compétence ont été tranchées en même temps que
                     le fond. La Belgique s’est fondée à la fois sur l’article 30 de la convention
                     contre la torture, qui est une clause de règlement arbitral ou judiciaire, et
                     sur la convergence des déclarations unilatérales des deux Parties accep-
                     tant la compétence facultative de la Cour. A mes yeux, trois questions
                     n’ont été ni examinées ni réglées de façon satisfaisante par l’arrêt. La pre-
                     mière a trait à l’objet du différend et à sa date critique ; la deuxième, à la
                     condition préalable d’impossibilité de recourir à l’arbitrage, prévue par
                     l’article 30 de la convention ; la troisième, à la compétence de la Cour
                     relativement aux règles coutumières invoquées par la Belgique.

                                          Objet et date critique du différend
                        7. La Cour n’a pas en réalité pris position sur ces points, de telle sorte
                     que ceux-ci restent en partie flottants. Objet et date critique sont liés, dans
                     la mesure où le différend résulte d’une réclamation adressée par une Par-
                     tie à l’autre Partie, à laquelle celle-ci refuse de faire droit. Ces réclama-
                     tions peuvent évoluer, de sorte que le différend ainsi constitué peut être
                     évolutif, en partie réglé, en partie maintenu, voire en partie modifié sur
                     certains points. Il convient donc que la Cour fixe, en même temps que son
                     objet, la date critique du différend, ou qu’elle indique la pluralité des
                     dates critiques qui pouvaient jalonner les étapes d’un différend évolutif.

                        8. Quel est donc l’objet du différend ? Porte-t-il sur l’interprétation de
                     la convention contre la torture, comme le pose la Belgique et comme l’ex-
                     clut le Sénégal ? La Belgique considère que la convention impose au Séné-
                     gal l’obligation d’établir sa compétence pénale pour juger les personnes
                     soupçonnées d’infractions à la convention qui se trouvent sur son terri-
                     toire, de procéder à une enquête immédiate sur les faits invoqués et de
                     saisir ses autorités compétentes pour l’exercice de l’action pénale, ou à

                     188




6 CIJ1033.indb 372                                                                                     28/11/13 12:50

                     607 	 obligation de poursuivre ou d’extrader (op. diss. sur)

                     défaut de les extrader. La Belgique considère que le Sénégal a manqué à
                     ces quatre obligations, en ne modifiant pas en temps utile sa législation
                     pénale interne, en ne procédant pas à l’enquête préliminaire prescrite, en
                     ne saisissant pas ses autorités compétentes et à défaut en n’extradant pas
                     Hissène Habré, les demandes successives présentées en ce sens ayant
                     toutes été rejetées par les juridictions sénégalaises saisies. La Belgique
                     considère surtout qu’elle a le droit d’en réclamer l’exécution au Sénégal et
                     d’engager sa responsabilité s’il y manque.

                        9. En dehors de ce droit propre qu’allègue la Belgique, le Sénégal ne
                     conteste aucune de ces obligations de principe. Il se déclare de façon
                     constante résolu à organiser le procès de Hissène Habré, il conseille à la
                     Belgique de renouveler sa demande d’extradition pour la rendre conforme
                     au droit sénégalais, il observe que ses règles internes, constitutionnelles et
                     législatives, ont été modifiées pour permettre la tenue d’un procès au
                     Sénégal. Il considère que les démarches accomplies auprès d’instances
                     africaines régionales pour obtenir une assistance à l’organisation d’un
                     procès ne constituent pas une renonciation de sa part à exercer des pour-
                     suites, d’autant moins que la Belgique elle-même a soutenu ces efforts par
                     la promesse d’une assistance financière.
                        10. A priori donc, le différend ne porte pas sur l’interprétation de la
                     convention, dans la mesure où, à tort ou à raison, les deux Etats semblent
                     s’accorder sur le contenu même des obligations qu’elle comporte — pour-
                     suivre ou extrader. Mais est-ce bien le cas, alors que la convention
                     demande simplement la saisine des autorités compétentes pour l’exercice
                     de l’action pénale et qu’il n’est pas établi, comme la Cour le constate avec
                     raison, que poursuivre ou extrader constituent une alternative et doivent
                     être placés sur le même plan ? Si toutefois l’on retient cette interprétation
                     qui semble commune aux deux Parties, il n’existe pas de différend entre
                     elles, mais bien plutôt un différend sur un retard allégué dans leur mise en
                     œuvre et dans leur application par le Sénégal. C’est là une question de
                     fond, et en partie une question d’appréciation des faits et comportements
                     pertinents sur lesquels je reviendrai ultérieurement. Telle n’est pas la posi-
                     tion de la Cour, qui retient sa propre définition du différend, même si elle
                     ne la formule pas de façon synthétique, et si elle en analyse les compo-
                     santes sans l’avoir clairement identifié au départ, avec sa ou ses dates cri-
                     tiques successives.
                        11. A ce sujet, il me faut constater que les circonstances ont évolué
                     entre 2009, date à laquelle a été examinée la demande de mesures conser-
                     vatoires de la Belgique, et 2012, date de l’arrêt. En 2009, j’ai estimé que le
                     différend n’avait plus d’objet dès lors que le Sénégal avait confirmé son
                     engagement d’organiser un procès, d’exercer ainsi sa compétence pénale
                     conformément à la convention, que ce soit en saisissant ses juridictions
                     internes ou en concourant à l’établissement d’un tribunal ad hoc. Trois
                     ans plus tard, les efforts entrepris n’ont pas abouti. Il est donc légitime de
                     s’interroger sur les raisons qui peuvent justifier ce retard. Dans ces condi-
                     tions, j’estime qu’il existe donc bien un différend. Toutefois, si l’on en

                     189




6 CIJ1033.indb 374                                                                                    28/11/13 12:50

                     608 	 obligation de poursuivre ou d’extrader (op. diss. sur)

                     reste à la position commune des Parties, il me semble a priori porter
                     davantage sur le retard dans l’application par le Sénégal de la convention
                     contre la torture que sur son interprétation.
                        12. Telle n’est pas la position de la Cour, qui retient bien un différend
                     relatif à l’interprétation de la convention, mais en un sens qui lui est
                     propre. Elle ne pose pas une définition générale du différend, mais suit
                     plutôt une démarche analytique. Celle-ci la conduit par exemple à consta-
                     ter que la composante du différend relative à l’absence d’établissement de
                     la compétence pénale du Sénégal à l’égard de personnes soupçonnées pré-
                     sentes sur son territoire a pris fin en 2007, date de l’adoption des mesures
                     en cause. Elle écarte implicitement une autre composante, celle des diffi-
                     cultés financières mentionnées par le Sénégal, dans la mesure où il ne les
                     a jamais invoquées comme une justification propre à écarter un manque-
                     ment à ses obligations. Mais la Cour substitue aux positions apparem-
                     ment convergentes des Parties sa propre interprétation de la convention
                     contre la torture, sur deux points au moins : d’abord sur le caractère erga
                     omnes partes des obligations posées dans la convention ; ensuite sur la
                     différence de nature entre obligation de saisine des autorités compétentes
                     pour l’exercice de l’action pénale d’un côté et obligation d’extrader de
                     l’autre. Ce faisant, elle sort de la logique des Parties pour développer sa
                     propre interprétation. Elle s’appuie donc bien sur une divergence d’inter-
                     prétation, mais cette divergence l’oppose plutôt aux Parties qu’elle ne
                     divise les Parties elles-mêmes.
                        13. La Cour est parfaitement fondée à le faire, puisqu’il lui revient
                     d’établir l’objet du différend. Pour autant, l’interprétation de la conven-
                     tion comme établissant une obligation erga omnes partes de saisir les
                     autorités compétentes pour l’exercice de l’action pénale est loin de me
                     convaincre. Elle m’apparaît davantage soit comme un artifice pour établir
                     la recevabilité d’une requête belge plus que douteuse, soit comme un
                     moyen de parvenir à une autre fin que le règlement du différend : donner
                     à la convention contre la torture un caractère général de norme erga
                     omnes. Les deux peuvent même s’épauler, être à la fois l’outil et le but
                     d’une sorte de sacralisation de la convention. C’est en ce sens notamment
                     qu’il me semble que la logique de la Cour est davantage celle d’un avis
                     consultatif, à portée abstraite et générale, que celle du règlement d’un
                     différend singulier et limité entre Etats. Dans ce cadre, il devient secon-
                     daire de définir précisément ce différend et sa ou ses dates critiques. Je
                     reviendrai sur ce point à propos du fond, puisque la ou les dates critiques
                     conditionnent l’appréciation du retard dans l’application par le Sénégal
                     de la convention.


                                                      Arbitrage
                        14. La Cour n’a pas retenu l’argument du Sénégal suivant lequel une
                     condition préalable à sa compétence, l’impossibilité d’organiser un arbi-
                     trage entre les Parties, était remplie en l’occurrence. Elle se contente d’ob-

                     190




6 CIJ1033.indb 376                                                                                    28/11/13 12:50

                     609 	 obligation de poursuivre ou d’extrader (op. diss. sur)

                     server que la Belgique a indiqué au Sénégal qu’elle souhaitait y recourir et
                     que cette demande est restée sans suite, le Sénégal se bornant à en prendre
                     acte. Il est vrai que ce rejet de l’argument du Sénégal est conforme à la
                     jurisprudence antérieure, et que la Cour n’est pas formaliste sur ce point.
                     On peut le regretter, car un formalisme minimal permettrait de lever toute
                     équivoque en la matière. Lorsqu’elle expose la démarche de la Belgique
                     au sujet de l’arbitrage, la Cour lui attribue une continuité, une cohérence
                     et une clarté que les documents fournis à la Cour sont loin de confirmer.
                     Tout au contraire, ils laissent le sentiment d’un embrouillamini, volon-
                     taire ou involontaire, qui ne permet pas de dégager de façon incontestable
                     la position des Parties à ce sujet, et surtout la continuité de la position de
                     la Belgique.
                        15. Dans ses communications avec le Sénégal, la Belgique a toujours
                     poursuivi de front trois types de démarches : la négociation, autre préa-
                     lable à la saisine de la Cour, et dont il n’est pas contestable qu’elle a eu
                     lieu en fait, sans perspective d’aboutissement ; l’entraide judiciaire, prévue
                     à l’article 9 de la convention contre la torture, qui est de nature différente ;
                     la demande d’arbitrage, qui n’a été suivie d’aucune précision complémen-
                     taire, telle que l’indication de l’objet du différend à soumettre au tribunal
                     arbitral, des propositions relatives à sa composition, les règles de fond à
                     examiner. Or la demande d’arbitrage a été parfois accompagnée, souvent
                     suivie et comme recouverte par d’autres démarches de la Belgique qui
                     relevaient de la poursuite de la négociation ou de propositions d’assis-
                     tance judiciaire, de sorte que le Sénégal pouvait s’interroger de bonne foi
                     sur le point de savoir si la demande d’arbitrage était maintenue ou sup-
                     plantée par un retour à la coopération judiciaire ou par la négociation,
                     c’est-à-dire par un autre mode de règlement, voire de prévention, du dif-
                     férend allégué. Le Sénégal a quant à lui pris acte de la demande d’arbi-
                     trage, mais celle-ci n’a été suivie d’aucune proposition concrète de la
                     Belgique relative aux conditions pratiques de l’organisation de l’arbitrage.
                     La convention distingue pourtant ces deux phases.

                           16. Si, en définitive, j’adhère à la solution retenue par la Cour lors-
                     qu’elle pose que, l’arbitrage n’ayant pu être organisé, cette condition
                     ­préalable à sa compétence est remplie, je regrette néanmoins qu’elle n’ait
                      pas saisi l’occasion de préciser la condition en cause. La Cour aurait pu
                      indiquer que, pour prévenir toute confusion en la matière, une demande
                      ­d’arbitrage devait être présentée de façon autonome, distincte et séparée à
                       l’autre partie, à l’exclusion de toute autre communication étrangère à
                       la demande, et qu’elle devait comporter clairement l’indication du diffé-
                       rend en cause ainsi que les modalités essentielles d’organisation dudit
                       arbitrage. Alors le refus de la partie sollicitée, ou son silence pendant une
                       période déterminée, ou l’échec d’une négociation sur l’organisation de
                       l’arbitrage seraient sans ambiguïté. Cela ne me semble pas le cas en
                       ­l’occurrence, surtout dès lors que les objets du différend — extradition,
                        retard à adopter les mesures internes pour permettre l’exercice de la
                        ­compétence pénale du Sénégal, retard à saisir les autorités pour déclen-

                     191




6 CIJ1033.indb 378                                                                                      28/11/13 12:50

                     610 	 obligation de poursuivre ou d’extrader (op. diss. sur)

                     cher des poursuites — sont demeurés indéterminés jusqu’au dépôt de la
                     requête devant la Cour.

                                                 Règles coutumières
                        17. La Cour a considéré qu’elle n’était pas compétente pour se pronon-
                     cer sur les violations par le Sénégal d’autres règles de droit international
                     alléguées par la Belgique, spécialement d’une règle éventuelle de droit
                     coutumier comportant l’obligation de poursuivre ou d’extrader, qui a
                     donné son intitulé au présent arrêt. Cette compétence était fondée sur une
                     autre base, les déclarations convergentes de la Belgique et du Sénégal
                     d’acceptation de la compétence de la CIJ. Selon moi, la Cour n’a en
                     aucune façon justifié son refus. Il ne me semble donc pas fondé en droit et
                     ne pas faire justice à la demande de la Belgique à ce sujet. Le Sénégal
                     méritait au demeurant lui aussi d’être éclairé sur ce point.
                        18. Je regrette de constater que cette déclaration d’incompétence
                     semble résulter d’un double souci. D’une part, éviter de s’engager dans
                     une longue discussion qui aurait pu retarder l’examen de l’affaire, simpli-
                     fier ainsi le différend en le limitant à la convention contre la torture.
                     D’autre part, éviter d’avoir à constater que la règle coutumière invoquée
                     par la Belgique n’existait pas, afin de ne pas entraver sa consécration cou-
                     tumière ultérieure éventuelle, laisser donc planer le doute sur ce point en
                     attendant d’autres développements. En dépit du silence de la Cour, peut-
                     être même à cause de ce silence, il semble clair qu’une obligation coutu-
                     mière de poursuivre ou d’extrader, voire simplement de poursuivre, ne
                     peut être établie en droit positif. Il convenait de le déterminer pour
                     répondre à la demande de la Belgique. La Cour aurait à mon sens dû se
                     déclarer compétente sur ce point et l’examiner au fond. J’estime qu’elle
                     n’a pas pleinement exercé à cet égard sa mission de règlement du diffé-
                     rend. J’ai donc voté contre cet élément du dispositif.



                                 II. Recevabilité de la requête de la Belgique

                        19. Là est à mes yeux le point central de l’affaire, et là réside l’aspect
                     de la décision de la Cour dont je me sens le plus éloigné. La Belgique est-
                     elle fondée à demander au Sénégal l’exécution des obligations qu’elle
                     invoque de la convention ? Quel droit peut-elle faire valoir ? Est-elle un
                     Etat lésé par un manquement éventuel, de sorte qu’elle puisse demander
                     la constatation du manquement allégué et sa réparation ? Elle fait valoir à
                     ce titre deux types d’arguments. Sa compétence pénale passive d’un côté,
                     des ressortissants belges ayant déposé plainte contre Hissène Habré en
                     Belgique, ce qui a justifié une demande d’extradition de sa part. C’est
                     même son argument principal. Sa situation de partie à la convention
                     d’autre part, qui justifierait en soi la demande d’exercice de poursuites par
                     le Sénégal, et à défaut l’extradition vers la Belgique, en tant qu’Etat non

                     192




6 CIJ1033.indb 380                                                                                   28/11/13 12:50

                     611 	 obligation de poursuivre ou d’extrader (op. diss. sur)

                     lésé. Cette deuxième approche s’est renforcée au cours de la procédure
                     devant la Cour, elle a même tendu in fine à se substituer à la première, ce
                     qui témoigne au demeurant du fait que la Belgique avait été conduite à
                     mesurer sa faiblesse.

                        20. Dans le présent arrêt, la Cour a écarté l’examen de la compétence
                     pénale passive de la Belgique, qui a pourtant fondé tout son comporte-
                     ment au cours du différend et même constitué un argument essentiel de sa
                     requête. La Cour recourt à une économie de moyens que l’on peut regret-
                     ter, parce qu’elle ne répond pas à l’ensemble des arguments des Parties,
                     positifs ou négatifs. Elle évite aussi de constater que ce fondement, la
                     compétence pénale passive de la Belgique, ne peut être invoqué en l’oc-
                     currence. La Cour ne retient qu’une autre base de recevabilité, l’existence
                     d’une obligation erga omnes partes, qui n’a été invoquée que tardivement,
                     dont le fondement est pour le moins incertain et qu’à mon sens elle ne
                     justifie nullement.

                           Non-pertinence de la compétence pénale passive de la Belgique
                        21. La Belgique a d’abord fondé sa demande d’extradition ainsi que
                     son droit de demander que l’affaire soit soumise aux autorités compé-
                     tentes pour l’exercice de l’action pénale au Sénégal sur sa compétence
                     pénale passive, en raison de la nationalité belge de victimes alléguées.
                     Mais les nationaux belges en cause n’avaient acquis cette nationalité que
                     de longues années après les faits, de sorte que l’opposabilité de cette natu-
                     ralisation au Sénégal faisait difficulté. En effet, le Sénégal ne reconnaît sa
                     compétence passive qu’à l’égard de victimes qui possédaient sa nationalité
                     au moment des faits. Or l’établissement de la compétence pénale des par-
                     ties requise par la convention contre la torture est en effet facultative pour
                     ce qui est de leur compétence pénale passive, de sorte que les autres par-
                     ties ne sont pas tenues de la reconnaître, surtout dès lors que leur propre
                     droit pénal ne la prévoit pas. La demande d’extradition devenait dès lors
                     irrecevable, de même que le droit de la Belgique de demander au Sénégal
                     d’exercer lui-même sa compétence pénale, puisqu’elle n’avait plus de droit
                     propre à invoquer en tant qu’Etat lésé.
                        22. L’invocation par la Belgique de sa compétence pénale passive
                     n’était pas seulement théorique. Elle correspond à son comportement
                     constant tout au long de l’affaire. Ce n’est en effet qu’après avoir enregis-
                     tré et traité les plaintes en Belgique des victimes alléguées, cinq ans après
                     le dépôt des plaintes, que la Belgique transmet une demande d’extradition
                     au Sénégal. C’est alors qu’elle estime avoir un droit propre à faire valoir
                     pour obtenir l’extradition ou pour que des poursuites soient engagées au
                     Sénégal. Le fondement en est les plaintes déposées en Belgique. Ce com-
                     portement démontre à lui seul que la Belgique n’a pas alors envisagé de se
                     fonder sur un autre argument que cette compétence pénale passive. Elle
                     semblait à l’origine du différend, elle en était la base dans la requête ini-
                     tiale de la Belgique, si même elle n’était pas à l’origine de la ratification

                     193




6 CIJ1033.indb 382                                                                                    28/11/13 12:50

                     612 	 obligation de poursuivre ou d’extrader (op. diss. sur)

                     tardive de la convention contre la torture par la Belgique. Naturalisation,
                     ratification, dépôt de plaintes en Belgique se sont en effet enchaînés en
                     quelques mois avec une rapidité, presque une simultanéité propices.
                         23. Si la demande adressée par la Belgique en 2005 avait été fondée sur
                      un droit ou sur un intérêt spécial qu’elle tirait de la convention au seul
                      titre d’Etat partie, sur la base d’une obligation erga omnes partes suppo-
                     sée, c’est dès qu’elle y est devenue partie, en 1999, qu’elle aurait dû la
                     formuler. Elle aurait dû réclamer dès ce moment l’engagement de pour-
                     suites au Sénégal, poursuites qui lui auraient été dues en dehors de toute
                     plainte et simplement en sa qualité de partie à la convention contre la
                     torture. Surtout, dès lors que la Belgique considère que la violation allé-
                     guée remonte à 2000, c’est-à-dire lors de l’échec au Sénégal de plaintes
                     contre Hissène Habré, c’est dès ce moment qu’elle aurait dû soulever la
                     question. Elle aurait même été fondée à le faire, je le rappelle, dès qu’elle
                     est devenue partie à la convention, puisque la présence de Hissène Habré
                     sur le territoire du Sénégal était de notoriété publique, ainsi que les soup-
                     çons dont il faisait l’objet.
                         24. L’abstention de la Belgique à ce stade démontre qu’elle n’a pas
                     alors retenu cette interprétation de la convention. Si en effet une plainte
                     d’un particulier non suivie d’engagement de poursuites pénales est néces-
                     saire à l’existence d’un différend interétatique et à la réclamation de l’exé-
                     cution de la convention, cela revient à privatiser une obligation erga
                     omnes partes qui doit peser, si elle existe, directement et exclusivement sur
                     les Etats parties. En revanche, si le titre invoqué est la compétence pénale
                     passive, il est justifié que des plaintes soient nécessaires pour qu’une
                     demande d’extradition soit articulée. En d’autres termes, une compétence
                     erga omnes partes s’exerce immédiatement et n’est pas conditionnée par
                     des plaintes individuelles. En revanche, le titre de compétence pénale spé-
                     cifique invoqué par une partie à l’encontre d’une autre partie suppose que
                     les victimes ou leurs ayants droit en aient déclenché l’exercice et que l’Etat
                     qui dispose de ce titre le revendique auprès de l’Etat sollicité. Je revien-
                     drai sur ce point, négligé par la Cour, en examinant l’existence ou non
                     dans la convention contre la torture d’une obligation erga omnes partes
                     de soumettre une affaire aux autorités compétentes pour l’exercice de
                     ­l’action pénale, à défaut d’extrader.
                         25. Ainsi, tout le comportement de la Belgique jusqu’à la procédure
                      orale incluse a été fondé sur l’invocation de sa compétence pénale passive.
                      Elle a par exemple à ce titre demandé à plusieurs reprises, et tout récem-
                      ment encore, l’extradition de Hissène Habré, toujours sur la base des
                      plaintes de victimes alléguées. La Cour n’est certes pas liée par cette argu-
                      mentation. Dans la détermination et l’interprétation des règles qu’elle
                      applique, elle peut invoquer d’autres éléments et fonder sa conviction sur
                      ses propres conceptions. C’est en réponse à une question posée par un
                      juge que la Belgique a mis l’accent à titre principal sur la situation parti-
                      culière de la Belgique en tant qu’Etat non lésé, qui fonde la décision posi-
                      tive de la Cour sur la recevabilité de la requête. Encore faut-il que la Cour
                      explique et justifie juridiquement sa position. Selon moi, elle se borne à

                     194




6 CIJ1033.indb 384                                                                                    28/11/13 12:50

                     613 	 obligation de poursuivre ou d’extrader (op. diss. sur)

                     l’affirmation prétorienne d’une obligation erga omnes partes pesant sur le
                     Sénégal, obligation erga omnes partes dont l’analyse montre la faiblesse,
                     sinon l’absence de bases juridiques dans la convention elle-même.

                               Inexistence de l’obligation erga omnes partes invoquée
                           26. L’obligation pour les parties, dès lors que l’auteur présumé d’une
                        infraction définie sur la base de la convention est découvert sur un terri-
                     toire sous leur juridiction, de saisir leurs autorités compétentes pour
                     l’exercice de l’action pénale aux fins de poursuite est une obligation de
                     procédure mais non de fond, puisqu’en définitive les poursuites peuvent
                     ne pas avoir lieu pour des raisons qui ne nous intéressent pas ici. La Cour
                     estime que cette obligation vaut erga omnes partes, de sorte que toutes les
                     parties sont fondées à en réclamer l’exécution indépendamment de tout
                     lien particulier avec des victimes alléguées. Elle affirme ainsi de façon
                     générale et indifférenciée trois principes, ou trois présupposés, dont aucun
                     n’est véritablement démontré, qui même semblent contredits par l’analyse
                     de la convention.
                           27. Les trois présupposés en cause sont les suivants. Premièrement, il
                     existe certains traités établissant des obligations erga omnes partes.
                     ­Deuxièmement, c’est le cas pour la convention contre la torture, parce
                      qu’elle rentre dans une catégorie particulière de traités, catégorie au
                      ­passage ignorée par la convention de Vienne sur le droit des traités qui
                       codifie le droit coutumier en la matière. Troisièmement que les obliga-
                       tions de la convention rentrent toutes dans cette catégorie, et s­ pécialement
                       l’obligation de saisir les autorités compétentes pour le déclenchement de
                       poursuites pénales. Je mentionne rapidement la première affirmation
                       parce que, à supposer qu’elle soit exacte en droit positif, il n’en
                       résulte nullement que la convention contre la torture réponde aux
                       ­conditions posées, et surtout la convention dans son intégralité.
                           28. a) Sur ce premier point, la Cour invoque le dictum de l’affaire de
                        la Barcelona Traction (Barcelona Traction, Light and Power Company,
                     Limited (Belgique c. Espagne), deuxième phase, arrêt, C.I.J. Recueil 1970)
                     relatif aux obligations erga omnes. Il n’est guère pertinent en l’espèce,
                     puisque ce qui est en cause, ce sont des obligations d’origine convention-
                        nelle et non coutumières, et qu’au surplus la Cour s’est déclarée incompé-
                        tente pour connaître des règles coutumières dans le cadre du présent
                        différend. La Cour invoque également un dictum dans l’avis consultatif
                        sur les Réserves (Réserves à la convention pour la prévention et la répres-
                        sion du crime de génocide, C.I.J. Recueil 1951), qui concernait en effet un
                        traité, la convention sur la prévention et la répression du crime de géno-
                        cide, et donc des obligations erga omnes partes. Mais en l’occurrence la
                        Cour relevait que les règles concernées étaient coutumières, obligatoires
                        indépendamment de la participation à la convention. Elle utilisait en
                        outre cette considération pour assouplir le droit d’émettre des réserves
                        opposables aux autres Etats en énonçant le critère de la compatibilité
                        avec l’objet et le but de la convention. Il est paradoxal que l’on invoque

                     195




6 CIJ1033.indb 386                                                                                      28/11/13 12:50

                     614 	 obligation de poursuivre ou d’extrader (op. diss. sur)

                     une sorte d’ordre public international pour justifier que des réserves y
                     soient apportées — mais en toute hypothèse cela exclut le caractère erga
                     omnes partes des stipulations sur lesquelles peuvent porter les réserves.

                        29. Dans les deux cas, il s’agit soit d’un obiter dictum, soit d’une consi-
                     dération qui n’était pas essentielle pour le règlement du différend ou pour
                     la réponse à la question. Ici, à l’inverse, l’effet erga omnes partes est au
                     cœur de la recevabilité, et demande donc à être examiné avec soin. On
                     aurait déjà pu se demander si la règle invoquée par la Belgique était de
                     nature coutumière, au-delà de sa base conventionnelle. Mais la Cour ne
                     peut se prononcer sur ce point en raison de sa déclaration d’incompé-
                     tence. En toute hypothèse, il convient de distinguer les obligations de leur
                     support normatif, conventionnel ou coutumier. Un traité peut en effet
                     comporter des obligations de nature différente, et l’existence d’une obliga-
                     tion erga omnes partes ne peut être ni présumée ni inférée pour l’ensemble
                     du traité de la présence d’une obligation erga omnes partes en son sein.
                        30. b) S’agissant du second point, on doit en conséquence considérer
                     les stipulations de la convention de façon analytique, distinguer entre
                     celles qui sont erga omnes et celles qui ne le sont pas. Raisonner autre-
                     ment relève d’une approche plus idéologique que juridique de la question.
                     Considérer la convention comme un bloc, alors même que les réserves y
                     sont autorisées, y compris sur la définition même de la torture, que cer-
                     taines stipulations sont optionnelles et d’autres facultatives, que certaines
                     reflètent des règles coutumières et d’autres non, ne me semble pas juridi-
                     quement fondé. Le problème juridique est dès lors celui de l’interpréta-
                     tion de la convention contre la torture, et non de son inscription par
                     affirmation prétorienne dans une catégorie spécifique de traités qui crée-
                     raient des obligations erga omnes partes par nature. Implicitement, la
                     Cour se fonde sur le projet d’articles de la Commission du droit interna-
                     tional (la « CDI ») sur la responsabilité internationale des Etats. Or il est
                     loin d’être reconnu comme formulant en la matière des règles de droit
                     international coutumier, et l’adoption d’une convention de codification
                     de la responsabilité internationale des Etats n’a jamais été sérieusement
                     envisagée, faute d’accord à ce sujet. Comment en tirer sans autre explica-
                     tion une norme de droit positif ?
                        31. La CDI elle-même a estimé que les articles relatifs aux « Etats
                     autres que les Etats lésés » relevaient du développement progressif, c’est-à-
                     dire n’appartenaient pas au droit coutumier en temps que lex lata. Le
                     souci de la Cour d’apporter un appui à leur consécration l’emporte en
                     l’occurrence, je le crains, sur la considération objective d’un différend
                     qu’elle doit régler « conformément au droit international », suivant les
                     termes de l’article 38 de son Statut. C’est sur cette base très douteuse que
                     la Cour établit cependant la recevabilité de la requête de la Belgique, à
                     l’encontre même du comportement concret de l’Etat dans la présente
                     affaire. Il convient en effet non de partir d’un présupposé général, mais
                     d’interpréter la stipulation en cause de la convention sur la torture, celle
                     qui prévoit l’obligation pour tout Etat partie de soumettre « à ses autori-

                     196




6 CIJ1033.indb 388                                                                                    28/11/13 12:50

                     615 	 obligation de poursuivre ou d’extrader (op. diss. sur)

                     tés compétentes pour l’exercice de l’action pénale » toute personne soup-
                     çonnée des infractions visées et trouvée sur son territoire.
                        32. Cette stipulation ne saurait être confondue avec celles qui prévoient
                     des mesures visant à empêcher la torture ou l’établissement de la compé-
                     tence pénale des parties en la matière. Renforcer la lutte contre la torture
                     passe d’abord par des mesures prévoyant son interdiction absolue, en
                     toutes circonstances et sous aucun prétexte, comme le fait l’article 2 de la
                     convention contre la torture. La prévention est l’essentiel, parce que,
                     lorsque doivent intervenir des poursuites pénales, il est déjà trop tard.
                     L’interdiction universelle de la torture est ainsi une règle coutumière, ce
                     qui n’est pas le cas de l’obligation de déclencher des poursuites. Il ne me
                     semble pas contestable que cette interdiction de la torture est également
                     une « obligation intransgressible » au sens de l’avis consultatif de la Cour
                     sur la Licéité de l’utilisation des armes nucléaires par un Etat dans un
                     conflit armé (C.I.J. Recueil 1996 (I)). Mais ce caractère ne s’étend pas
                     nécessairement, et ne s’étend ni en droit ni en fait à toutes les autres obli-
                     gations résultant de la convention.
                        33. Pour ce qui est de l’interdiction de la torture, la notion d’« obliga-
                     tion intransgressible » est certainement préférable à une référence au jus
                     cogens, parce que celui-ci est censé annuler des traités contraires. Ima-
                     gine-t-on un traité par lequel des Etats s’autoriseraient mutuellement à
                     pratiquer la torture ? C’est bien plutôt par des actes matériels que l’obli-
                     gation se trouve violée. En toute hypothèse, elle vise des comportements
                     physiques ou psychologiques, voire des ordres donnés, des instructions,
                     des planifications suivies des comportements en cause, plus que des traités
                     internationaux. Cela résulte en particulier des termes mêmes de l’article 2
                     de la convention. C’est une répression pénale individuelle qu’appellent de
                     tels actes et l’ascension normative internationale de leur condamnation de
                     principe n’offre d’autre conséquence concrète que la satisfaction morale
                     de ceux qui la prononcent.
                        34. c) S’agissant du troisième point, la stipulation établissant l’obliga-
                     tion de soumettre l’affaire aux autorités compétentes pour l’exercice de
                     l’action pénale est précisément d’une nature différente de l’interdiction de
                     la torture elle-même. Son interprétation doit s’appuyer sur la règle géné-
                     rale d’interprétation formulée dans la convention de Vienne sur le droit
                     des traités entre Etats, unanimement considérée et appliquée par les Etats,
                     y compris ceux qui ne sont pas partie à ladite convention, comme reflé-
                     tant le droit coutumier. Cette règle est incontestablement plus solide que
                     celle qui tente de faire accepter les droits des « Etats autres que les Etats
                     lésés ». La règle générale d’interprétation en cause se réfère au texte du
                     traité suivant le sens naturel et ordinaire de ses termes, en tenant compte
                     de son contexte, dont la pratique suivie par les parties dans l’application
                     du traité, de l’intention des parties, et de son objet et de son but.
                        35. La Cour ne semble pas avoir tenu compte de ces prescriptions. Elle
                     a en réalité retenu une interprétation téléologique, construisant à partir
                     d’un but posé par elle comme gouvernant l’ensemble des prescriptions,
                     une obligation erga omnes partes qui ne trouve ni base dans le texte, ni

                     197




6 CIJ1033.indb 390                                                                                    28/11/13 12:50

                     616 	 obligation de poursuivre ou d’extrader (op. diss. sur)

                     dans l’intention des parties, et encore moins dans leur pratique. Surtout,
                     elle n’a même pas entrepris leur examen, se bornant à des affirmations de
                     principe sans démonstration. L’objet et le but de la convention, tels que
                     construits par la Cour, ont absorbé et comme aboli toutes les autres
                     considérations. La Cour semble à cet égard soucieuse de refléter l’air du
                     temps, de ne pas se couper de certaines juridictions, notamment de l’esprit
                     des juridictions pénales internationales, et de ne pas apparaître comme
                     retardataire par rapport à elles. Mais en l’occurrence il s’agit d’interpréter
                     une convention, non de conduire un procès.
                        36. Si l’on considère d’abord le texte de la convention contre la torture,
                     on observe que toutes les parties sont loin d’appartenir à un ensemble
                     homogène qui assumerait les mêmes obligations et pourrait revendiquer
                     les mêmes droits. Toutes les parties ne sont par exemple pas obligées d’éta-
                     blir leur compétence pénale dans les mêmes conditions. L’obligation géné-
                     rale n’existe que pour la compétence à l’égard des personnes trouvées sur
                     le territoire des parties, que l’on dénomme compétence universelle de façon
                     excessive puisqu’elle ne concerne que les parties. La compétence pénale
                     passive, on l’a dit, n’est que facultative. Seules les parties qui détiennent
                     elles-mêmes un titre de compétence pénale opposable aux autres parties
                     sont fondées à obtenir l’extradition sur la base de la convention. Voici déjà
                     un premier type de différenciation des droits et obligations.
                        37. S’y ajoute que la convention comporte un mécanisme particulier,
                     prévu par ses articles 17 à 24, qui prévoient l’existence d’un Comité contre
                     la torture. L’article 21 de la convention autorise spécifiquement les Etats
                     parties à saisir ce comité des manquements à l’application de ses stipula-
                     tions. Aucun intérêt subjectif de l’Etat qui agit dans ce cadre n’est requis.
                     On peut en effet estimer qu’alors un intérêt commun, collectivement pro-
                     tégé et garanti, est reconnu et établi. Mais cette procédure spéciale ne
                     concerne pas toutes les parties. Elle est subordonnée à leur acceptation
                     expresse. Elles peuvent en outre la retirer unilatéralement à tout moment
                     (art. 21, par. 2).
                        38. On serait donc bien en peine d’y trouver un argument en faveur
                     d’un droit de toutes les parties de demander l’exécution d’une obligation
                     erga omnes partes de saisir les autorités compétentes pour l’exercice de
                     l’action pénale. Cette procédure n’est applicable que sur la base de stipu-
                     lations spéciales, dont l’acceptation par les parties demeure facultative et
                     dont elles peuvent s’exonérer à tout moment après y avoir consenti. Elle
                     ne peut être mise en œuvre qu’entre ces parties seulement. Si l’obligation
                     était erga omnes partes, la participation à la procédure de l’article 21 ne
                     serait pas facultative mais obligatoire, et elle donnerait un contenu précis
                     à ce caractère omnes partes. Tout au contraire, l’existence même d’une
                     telle procédure facultative traduit l’absence d’un droit général d’action
                     extérieur et indépendant de la défense d’un droit propre de l’Etat partie.
                     Son objet est même de compenser l’absence d’un tel droit, et du même
                     coup de la révéler.
                        39. S’ajoute enfin que la compétence de la Cour ou le recours à l’arbi-
                     trage, prévus par l’article 30 de la convention, ne sont également que

                     198




6 CIJ1033.indb 392                                                                                    28/11/13 12:50

                     617 	 obligation de poursuivre ou d’extrader (op. diss. sur)

                     facultatifs, ce qui crée une nouvelle distinction entre les parties, entre
                     celles qui peuvent revendiquer le respect de leurs droits devant des ins-
                     tances indépendantes et celles qui ne le peuvent pas. Qu’on le déplore ou
                     non, il est bien difficile sur ces bases d’établir un ordre public erga omnes
                     partes, d’introduire de la verticalité dans un système par nature horizon-
                     tal, dans lequel droits et obligations des parties doivent s’apprécier non
                     pas de façon abstraite et indifférenciée mais partie par partie, en fonction
                     des engagements acceptés et des situations propres à chacune.
                        40. Si enfin il y a obligation erga omnes partes, comme le pose la Cour,
                     cette obligation est indépendante de toute plainte individuelle, comme je
                     l’ai relevé plus haut. Elle pèse sur les autorités publiques des parties, c’est
                     à elles qu’il appartient de déclencher l’action publique, et si elles ne le font
                     pas elles montrent du même coup qu’elles ne sont nullement tenues de le
                     faire. Le paragraphe 1 de l’article 7 de la convention est clair à ce sujet :
                     « [l]’Etat partie … soumet l’affaire… ». Il en est ainsi spécialement pour
                     l’obligation de mener immédiatement une enquête préliminaire sur les
                     faits incriminés, obligation qui pèse directement sur les parties et peut être
                     conduite indépendamment de toute plainte. En attendant en pratique que
                     des plaintes soient déposées pour mettre en jeu l’ensemble du mécanisme
                     des poursuites prévues par la convention, les parties montrent bien
                     qu’elles ne se sentent pas tenues par une obligation erga omnes partes.
                        41. Pour ce qui est plus largement de la pratique des parties, elle pour-
                     rait compenser ces limites du texte par l’indication d’une conception com-
                     mune de la convention, par l’exercice concret d’un droit perçu et accepté
                     comme tel de revendiquer la saisine des autorités compétentes lorsqu’une
                     personne soupçonnée est sur le territoire d’une partie. La convention est
                     en vigueur depuis vingt-cinq ans, et la pratique ne devrait pas manquer.
                     Malheureusement, rien ne vient le confirmer. C’est plutôt l’inverse.
                     Quelles parties, et quand, ont réclamé à un autre Etat partie abritant sur
                     son territoire des personnes soupçonnées de tortures la saisine de ses
                     autorités compétentes ? Qui par exemple a saisi les Etats-Unis, ou d’autres
                     Etats parties à la convention, de réclamations relatives à la poursuite de
                     nombreux actes de torture dont l’existence n’était même pas contestée,
                     voire était justifiée aux yeux des Etats en cause par des impératifs de sécu-
                     rité ? La Belgique elle-même a renoncé à la compétence pénale universelle,
                     précisément sous la pression des Etats-Unis. Il est permis de supposer
                     qu’elle a ici tenté de la ressaisir à l’encontre du Sénégal, ce qui est sans
                     doute plus facile.
                        42. Dans le cadre du présent différend en particulier, quelles sont les
                     parties à la convention qui ont réclamé au Tchad des poursuites contre les
                     auteurs ou complices des actes de torture incriminés, alors que les vic-
                     times sont pour l’essentiel tchadiennes, ainsi que les auteurs, et que la
                     plupart demeurent sur son territoire ? Cent cinquante parties, suivant la
                     logique de la Cour, auraient été en mesure de le faire. La Belgique elle-
                     même s’en est-elle inquiétée ? A-t-elle réclamé au Tchad des poursuites
                     contre les personnes soupçonnées ? La Cour ne semble pas s’être occupée
                     de cette pratique, ou plutôt de cette pratique négative, pourtant perti-

                     199




6 CIJ1033.indb 394                                                                                      28/11/13 12:50

                     618 	 obligation de poursuivre ou d’extrader (op. diss. sur)

                     nente pour établir l’existence d’un droit au profit d’« Etats autres que les
                     Etats lésés ». Cela démontre encore au passage que la Belgique n’a concrè-
                     tement fondé son comportement que sur une situation alléguée d’Etat
                     lésé, en vertu de sa compétence pénale passive.
                        43. Le Tchad est quant à lui partie à la convention contre la torture
                     depuis le 9 juillet 1995, soit avant la Belgique. L’obligation de poursuivre
                     les auteurs ou complices des infractions correspondantes lui est pleine-
                     ment applicable, puisque la compétence pénale est rétroactive, quand
                     bien même les incriminations ne le sont pas. Il ressort du dossier que la
                     Belgique a requis et obtenu la coopération judiciaire du Tchad à condi-
                     tion que les poursuites se déroulent ailleurs et ne l’impliquent pas. Lorsque
                     donc la Belgique déclare se préoccuper des victimes, elle semble davan-
                     tage en pratique se soucier d’un procès contre le Sénégal, alors que cet
                     Etat cherche quant à lui à organiser un procès de Hissène Habré qui ne le
                     met en cause que de façon très indirecte.
                        44. Ma conclusion est donc que l’obligation erga omnes partes à
                     laquelle la Cour se réfère sort comme un lapin d’un chapeau magique. Il
                     n’est nullement établi que la convention contre la torture crée une obliga-
                     tion erga omnes partes de saisir les autorités compétentes pour l’exercice
                     de l’action pénale, et, partant, un droit pour chacune des parties d’en
                     réclamer la mise en œuvre indépendamment d’un titre spécial permettant
                     de le faire, à savoir une atteinte à son droit propre d’exercer des pour-
                     suites en vertu de sa propre compétence. La requête de la Belgique ne
                     saurait donc se fonder sur un droit appartenant à toutes les parties et non
                     plus sur sa compétence passive, que la Cour n’a même pas prise en consi-
                     dération. La requête de la Belgique contre le Sénégal n’est donc pas à
                     mon sens recevable, et la décision de Cour n’établit nullement cette rece-
                     vabilité. Le Sénégal a certes l’obligation de saisir ses autorités compé-
                     tentes pour l’exercice de l’action pénale, et il ne le conteste pas, mais cette
                     obligation n’est pas due à la Belgique.
                        45. Quels sont alors les Etats parties juridiquement fondés à réclamer
                     à une ou d’autres parties la saisine de leurs autorités compétentes aux fins
                     de poursuites, si ce droit n’appartient pas à toutes les parties du seul fait
                     de leur participation à la convention contre la torture ? A mon sens, il
                     s’agit de ceux qui sont tenus d’établir leur compétence pénale en vertu de
                     l’article 5, paragraphe 1, de la convention, soit parce que les actes incrimi-
                     nés ont été commis sur leur territoire, soit parce que les personnes soup-
                     çonnées possèdent leur nationalité. Le droit de demander la prise en
                     considération de poursuites dans le for d’autres parties en est le complé-
                     ment et la contrepartie, un droit qui complète leur propre obligation.
                        46. Elles sont également fondées à demander l’extradition sur la base
                     de leur propre compétence pénale, sans que celle-ci soit automatiquement
                     accordée, puisque l’Etat saisi n’y consentira que suivant certaines condi-
                     tions précisées dans la convention. La Belgique ne remplit pas ces condi-
                     tions et ne peut obtenir l’extradition de Hissène Habré sur la seule base de
                     sa compétence pénale passive. Je regrette que la Cour ne l’ait pas claire-
                     ment indiqué dans le dispositif de l’arrêt, alors qu’elle l’indique dans la

                     200




6 CIJ1033.indb 396                                                                                     28/11/13 12:50

                     619 	 obligation de poursuivre ou d’extrader (op. diss. sur)

                     motivation. C’était pourtant une demande formelle de la Belgique dans
                     ses conclusions. Là encore, en s’abstenant de statuer, la Cour n’a qu’in-
                     complètement réglé le différend, ce qui nous conduit au fond.


                                                      III. Fond

                        47. Je me suis prononcé en faveur de la compétence de la Cour, en
                     dépit des réserves que j’ai exprimées au sujet de la procédure alternative
                     d’arbitrage, à laquelle il n’a pas été selon moi entièrement satisfait. Cepen-
                     dant, la présente opinion devrait en bonne logique s’arrêter ici, puisque,
                     dès lors que je considère comme irrecevable la requête de la Belgique, il
                     n’est plus nécessaire de considérer les questions de fond. Je me suis pro-
                     noncé sur le fond pour trois raisons. D’abord parce que je respecte la
                     décision de la Cour. Ensuite parce que telle est la pratique ordinaire, les
                     juges votant point par point de façon indépendante. Enfin parce que les
                     règles applicables ne prévoient pas l’abstention, et obligent à voter par
                     « oui » ou par « non ». J’aurais scrupule à voter négativement sur des
                     points du dispositif que j’estime fondés. Je présenterai donc quelques
                     observations sur le fond, en tant qu’explications de vote.

                             Article 6, paragraphe 2, de la convention contre la torture
                        48. Je pense en particulier que le manquement du Sénégal à l’obliga-
                     tion, prévue par l’article 6, paragraphe 2, de la convention contre la tor-
                     ture, de mener immédiatement « une enquête préliminaire en vue d’établir
                     les faits » lorsqu’une personne soupçonnée d’infractions est découverte
                     sur son territoire est établi. Cette obligation est indépendante de toute
                     mesure d’établissement en droit interne de la compétence requise par la
                     convention, et donc ne suppose aucune condition supplémentaire à la
                     ratification de ladite convention. Il me semble que, même si l’on estime
                     que l’enquête préliminaire requise peut dépendre en droit interne de la
                     saisine d’une autorité judiciaire à cet effet, l’obligation est formulée en
                     termes clairs et précis qui ne comportent ni équivoque ni échappatoire.
                     L’enquête peut en particulier fournir des éléments utiles si l’Etat partie se
                     voit saisi d’une demande d’extradition alors qu’il n’a pas l’intention d’or-
                     ganiser lui-même un procès. J’ai donc voté en faveur de cette constatation
                     d’un manquement du Sénégal à cette stipulation (point 4 du dispositif).

                                     Article 5 de la convention contre la torture
                       49. J’approuve également la position de la Cour lorsqu’elle considère
                     que le différend relatif à l’établissement de la compétence du Sénégal en
                     application de l’article 5 de la convention contre la torture est éteint dès
                     lors que le droit interne sénégalais a été adapté pour permettre la tenue
                     éventuelle d’un procès, ce qui a été réalisé en pratique avant même le
                     dépôt de la requête belge. Il y a eu là un acte préparatoire indiquant clai-

                     201




6 CIJ1033.indb 398                                                                                    28/11/13 12:50

                     620 	 obligation de poursuivre ou d’extrader (op. diss. sur)

                     rement que le Sénégal entendait exercer sa compétence pénale, puisque
                     l’adaptation du droit sénégalais a été réalisée à la suite de la transmission
                     du mandat d’arrêt par la Belgique.
                        50. Je suis en revanche en désaccord avec l’idée suivant laquelle l’adap-
                     tation du droit interne à une obligation conventionnelle devrait être
                     immédiate, contemporaine de la ratification, voire simultanée. Il me
                     semble que tout dépend du droit interne considéré. Ce que les règles cou-
                     tumières internationales relatives au droit des traités prescrivent, c’est que
                     les adaptations nécessaires soient opérées dans un délai raisonnable. La
                     pratique des Etats et leur opinio juris semblent bien établies en ce sens. Il
                     est vrai que la formulation de la Cour est sur ce point équivoque, et
                     qu’elle maintient une prudente expectative, justifiée dans la mesure où ce
                     point n’est guère pertinent pour le présent différend.

                             Article 7, paragraphe 1, de la convention contre la torture
                        51. Je ne peux pas adhérer au point 5 du dispositif, qui constate un
                     manquement du Sénégal à l’obligation de saisir les autorités compétentes
                     pour l’exercice de l’action pénale. La Cour rétablit parfaitement le sens
                     exact de cette obligation, en rejetant la prétention d’y voir une « obliga-
                     tion de poursuivre », puisque la convention laisse à cet égard jouer les
                     prescriptions des droits internes des parties. Il convient donc que les auto-
                     rités compétentes soient saisies, mais il n’en résulte nullement que des
                     poursuites soient engagées, soit en raison de preuves insuffisantes, soit en
                     fonction de l’opportunité des poursuites pour les droits internes qui
                     reposent sur ce principe.
                        52. Ainsi que je l’ai indiqué à propos de la compétence de la Cour,
                     l’objet du différend est selon moi le retard mis par le Sénégal à saisir ses
                     autorités compétentes pour le déclenchement de l’action pénale. Les deux
                     Parties s’opposent nettement sur ce point, qui est à l’origine du différend.
                     La question est donc de savoir si le retard imputé au Sénégal peut être ou
                     non justifié. Il l’est à mes yeux, pour les raisons suivantes.
                        53. D’abord, une comparaison avec l’attitude de la Belgique : après le
                     dépôt des plaintes en Belgique, cinq ans ont été nécessaires pour instruire
                     l’affaire et pour saisir le Sénégal, en 2005. Ensuite, l’attitude du Sénégal à
                     la suite de cette saisine. Il a immédiatement engagé les réformes néces-
                     saires de son droit interne, réalisées en 2007, a maintenu Hissène Habré
                     sous résidence surveillée avec interdiction de quitter le territoire et s’est
                     préoccupé d’organiser un procès. La Belgique a contribué à ces efforts en
                     apportant une promesse financière à cette organisation. Le temps écoulé
                     depuis la demande de la Belgique n’est pas supérieur à celui qui s’est
                     écoulé depuis lors, de sorte que l’appréciation de la situation n’est pas
                     nécessairement défavorable au Sénégal.
                        54. On peut également relever qu’il ne ressort pas du dossier que le
                     Tchad aurait informé le Sénégal de la levée de l’immunité pénale de His-
                     sène Habré, alors qu’il l’a fait pour la Belgique. Or la convention ne pré-
                     voit pas, à la différence par exemple du Statut de Rome, que l’immunité

                     202




6 CIJ1033.indb 400                                                                                    28/11/13 12:50

                     621 	 obligation de poursuivre ou d’extrader (op. diss. sur)

                     des autorités publiques n’est pas opposable aux poursuites engagées devant
                     les juridictions internes. J’ajoute que la notion d’« autorités compétentes
                     pour l’exercice de l’action pénale » peut être interprétée de façon assez large,
                     puisque la convention contre la torture ne prescrit ni n’implique qu’il doit
                     s’agir d’une autorité judiciaire. Lorsque les autorités publiques du Sénégal,
                     au niveau gouvernemental, prennent des mesures concrètes pour mettre
                     sur pied un procès, demandent et obtiennent à cet égard une coopération
                     internationale à cette fin, peut-on dire que l’exercice de l’action pénale
                     n’est pas en cours ? Constater un manquement du Sénégal sur ce point
                     méconnaît l’existence d’un processus en cours au lieu de l’encourager.
                        55. La date à laquelle est intervenue la présente décision n’a pas permis
                     à la Cour de prendre en considération les développements les plus récents
                     de l’attitude du Sénégal. Le Sénégal a fait connaître par diverses commu-
                     nications postérieures à la procédure écrite et orale devant la Cour
                     diverses décisions de ses autorités publiques qui sont autant d’actes pré-
                     paratoires d’un procès. La Cour ne les a pas examinées, et n’y a pas donné
                     suite, sans doute parce qu’elles étaient tardives et n’avaient pas été sou-
                     mises au principe du contradictoire, la Belgique n’ayant pas pris position
                     à leur sujet. Mais il dépendait de la Cour qu’il en soit ainsi et que le
                     principe du contradictoire soit respecté. Au surplus, la Belgique était des-
                     tinataire de ces communications et était en mesure de faire connaître son
                     opinion par ses propres communications, à l’instar du Sénégal.
                        56. Rien n’aurait été plus facile que d’attendre quelques semaines sup-
                     plémentaires à cet effet, de solliciter le cas échéant le point de vue de la
                     Belgique et de constater l’engagement en principe programmé des pour-
                     suites requises. Je regrette qu’il n’en ait pas été ainsi, en rappelant que le
                     règlement judiciaire est un substitut du règlement diplomatique. C’est
                     pourquoi je ne peux souscrire à l’idée que le Sénégal aurait d’ores et déjà
                     manqué à son obligation de déclencher des poursuites, alors que leur
                     engagement est décidé dans son principe, assorti d’un délai très bref pour
                     l’engagement concret de l’action judiciaire. Si ce délai n’avait pas été res-
                     pecté, alors j’aurais concouru à la décision constatant le manquement. Je
                     ne suis pas certain en revanche que sa constatation immédiate soit de
                     nature à accélérer la procédure, puisque après tout le différend est désor-
                     mais considéré comme réglé sur le plan judiciaire international.
                        57. Je pense donc que la Cour, dans le cadre de sa mission de règle-
                     ment du différend, aurait pu retenir une appréciation plus substantielle
                     que formelle ou procédurale de l’affaire Hissène Habré et du différend. Ce
                     qui compte en effet pour respecter l’objet et le but de la convention contre
                     la torture, c’est qu’un procès ait lieu et que justice soit rendue aux vic-
                     times. S’il est un procès à organiser, c’est celui de Hissène Habré, non
                     celui du Sénégal. Et s’il est un Etat qui peut être mis en cause, c’est à mon
                     sens le Tchad beaucoup plus que le Sénégal. Il aurait été à mon sens plus
                     constructif de tenir compte et d’encourager les efforts du Sénégal depuis
                     la première demande de la Belgique tendant à l’organisation d’un procès.
                     


                     203




6 CIJ1033.indb 402                                                                                      28/11/13 12:50

                     622 	 obligation de poursuivre ou d’extrader (op. diss. sur)

                        L’obligation permanente de saisir les autorités judiciaires du Sénégal
                        58. Je suis en revanche pleinement d’accord avec la majorité sur la
                     constatation, au point 6 du dispositif, que le Sénégal, différend ou non,
                     décision de la Cour ou non, a l’obligation de saisir ses autorités judiciaires
                     aux fins de poursuite. Il s’agit là non d’une conséquence d’un manque-
                     ment et d’une condition de sa cessation, mais d’une application ordinaire
                     et non contentieuse d’une obligation primaire résultant d’un engagement
                     du Sénégal. Elle est indépendante de la constatation d’un manquement.
                     Le Sénégal a en toute hypothèse l’obligation de respecter et d’appliquer
                     cette obligation, et il se déclare lui-même décidé à le faire à très bref délai.

                               L’absence de droit de la Belgique d’obtenir l’extradition
                                    sur la base de la convention contre la torture
                        59. Enfin, je regrette qu’aucun élément du dispositif ne concerne la
                     demande, présentée par la Belgique dans ses conclusions, relative à l’ex-
                     tradition de Hissène Habré en Belgique. La Cour a justement relevé que
                     l’obligation de saisir les autorités compétentes et l’obligation d’extradi-
                     tion alléguée par la Belgique n’étaient pas sur le même plan et ne consti-
                     tuaient pas une alternative. L’extradition, si elle est accordée, libère certes
                     l’Etat concerné de son obligation de saisir ses autorités, mais aucun Etat
                     n’est tenu d’accorder l’extradition en dehors d’un droit propre de l’Etat
                     qui la réclame, sur la base soit d’un engagement international de l’Etat
                     saisi, soit de son droit interne. Il en résulte que, sur la base de la conven-
                     tion, la Belgique n’est pas en l’occurrence en droit d’obtenir l’extradition.
                     
                        60. A mon sens, ce point aurait dû figurer dans le dispositif, puisqu’il
                     s’agissait d’une demande de la Belgique à la Cour dans ses conclusions. Il
                     est cependant clair dans la motivation que la Belgique, qui n’est pas un
                     « Etat lésé », ne dispose pas d’un droit qu’elle puisse opposer au Sénégal
                     pour obtenir l’extradition de Hissène Habré. Mais il n’est pas répondu à
                     cette demande de la Belgique dans le dispositif. Là encore, le différend
                     peut paraître n’être qu’incomplètement réglé. Il est cependant une pra-
                     tique de la Cour qui consiste à rejeter les conclusions infondées. Elle
                     aurait pu ici être suivie avec avantage.

                                                                             (Signé) Serge Sur.




                     204




6 CIJ1033.indb 404                                                                                      28/11/13 12:50

